United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3136
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Jose Lara, Jr.,                          *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 6, 2000
                                Filed: March 13, 2000

                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Lara, Jr. pleaded guilty to conspiring to distribute and possess with intent
to distribute methamphetamine and cocaine, in violation of 21 U.S.C. § 846 (1994).
The District Court1 sentenced him to 188 months imprisonment and five years
supervised release. On appeal, Lara challenges the Court’s application of a two-level
enhancement for possessing a firearm in connection with the offense, the Court’s
application of a three-level enhancement for being a manager or supervisor of the

      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
criminal activity, the Court’s denial of Lara’s motion for a downward departure, and
the reliability of the evidence presented at sentencing.

        We conclude that the District Court did not clearly err in determining Lara’s role
in the offense, see United States v. Johnson, 47 F.3d 272, 277 (8th Cir. 1995) (standard
of review), or in determining that he possessed a firearm in connection with the offense,
see United States v. Belitz, 141 F.3d 815, 817 (8th Cir. 1998) (standard of review), and
did not abuse its discretion in determining the reliability of the evidence presented at
sentencing, see United States v. Stavig, 80 F.3d 1241, 1247 (8th Cir. 1996) (standard
of review). As the Court was aware of its authority to grant a downward departure, and
discretionarily declined to do so, the issue is unreviewable on appeal. See United
States v. Turechek, 138 F.3d 1226, 1228 (8th Cir. 1998).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-